Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       08-JUL-2020
                                                       08:06 AM

                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                       STATE OF HAWAII,
                Respondent/Petitioner-Appellee,

                               vs.

                     WINDYCESLAU D. LORENZO,
                Petitioner/Respondent-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; S.P. NO. 15-1-0238)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
 and Circuit Judge Crabtree, in place of Pollack, J., recused)

         Petitioner/Respondent-Appellant’s Application for Writ
of Certiorari, filed on May 26, 2020, is hereby rejected.
         DATED: Honolulu, Hawaiʻi, July 8, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Jeffrey P. Crabtree